OPINION
By DEEDS, J.
Appeal on questions of law and fact from a judgment of the Common Pleas Court permanently enjoining the defendant from removing plaintiff or interfering with her right to operate a concession stand in the State Office Building. A majority of this court is of the opinion that the finding and judgment in this court should be the same as that entered in the Common Pleas Court for the reasons stated in the opinion rendered by Judge Bartlett on November 9, 1956:
(For complete opinion see CP 74 Abs 188.)
*357Finding and judgment as in the Common Pleas Court.
HORNBECK, J, concurs.
FESS, J, dissents.